Citation Nr: 9933996	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to accrued benefits.

ATTORNEY FOR THE BOARD

Thomas S. Kelly, Counsel


INTRODUCTION

The veteran was in beleaguered status from December 1941 to 
April 1942 and was a prisoner of war (POW) from April 1942 to 
July 1942.  He had regular Philippine Army service from March 
1945 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating determination of 
the Manila Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  The appellant is not a child for purposes of establishing 
basic eligibility for accrued benefits.

2.  The appellant has not submitted any receipts or copies of 
documents relating to the expense of the last sickness or 
burial of the veteran.


CONCLUSION OF LAW

The appellant does not have basic entitlement to receive 
accrued benefits.  38 U.S.C.A. §§ 101(4), 5121 (West 1991); 
38 C.F.R. §§ 3.357, 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on May [redacted], 1996.  In an August 1996 
rating determination, the RO granted service connection for 
the cause of the veteran's death.  The RO also granted service 
connection for arteriosclerotic heart disease and service 
connection for peptic ulcer disease with malnutrition, for 
accrued benefits purposes, and assigned disability 
evaluations of 30 and 10 percent, respectively, with an 
effective date of April 24, 1996.  

In a November 1997 decision, the Board assigned an effective 
date of April 24, 1995, for the grant of service connection 
for arteriosclerotic heart disease for accrued benefits 
purposes.  

A review of the record demonstrates that in July 1996, the 
appellant submitted an application for burial benefits on 
behalf of the veteran.  In September 1996, the appellant was 
forwarded a check in the amount of $249.68 representing an 
allowance covering the veteran's funeral and burial/plot and 
interment expenses.  

The Board observes that 38 C.F.R. § 3.1000(a) (1999) 
provides, in pertinent part:

Basic Entitlement.  Except as provided in 
§§ 3.1001 and 3.1008, where death 
occurred and periodic monetary benefits 
(other than insurance and servicemen's 
indemnity) authorized under laws 
administered by the VA, to which a payee 
was entitled at his death under existing 
ratings or decisions, or those based on 
evidence in the file at date of death, 
and due and unpaid for a period not to 
exceed 2 years prior to the last date of 
entitlement will, upon the death of such 
person, be paid as follows:

(1) Upon the death of a veteran to the 
living person first listed as follows:

(i) His or her spouse;

(ii) His or her children (in equal 
shares);

(iii) His or her dependent parents (in 
equal shares) or the surviving parent.

(2) Upon the death of a widow or 
remarried widow, to the veteran's 
children.

(3) Upon the death of a child, to the 
surviving children of the veteran 
entitled to death pension, compensation, 
or dependency and indemnity compensation.

(4) In all other cases, only so much of 
the accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.

38 C.F.R. § 3.1000(a).

For the purpose of determining entitlement of benefits, the 
term child of the veteran means an unmarried person who is a 
legitimate child who is under the age of 18 years, or who, 
before reaching the age of 18 years, became permanently 
incapable of self-support, or who, after reaching the age of 
18 years and until completion of education or training (but 
not after reaching the age of 23 years) is pursuing a course 
of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a)(1)(i)(ii)(iii).

Although the appellant claims he is the surviving child of 
the veteran, he does not meet the definition of a "child" as 
prescribed by the applicable VA regulation.  Evidence of 
record shows that the appellant was born in February 1960.  
Therefore, he was beyond 18 years of age when the claim for 
accrued benefits was filed in July 1996.  It has neither been 
shown nor alleged that the appellant was incapable of self-
support prior to reaching the age of 18.  Clearly, the 
appellant does not meet any of the criteria that would permit 
receipt of accrued benefits to the extent that such benefits 
may be granted to a "child" of a deceased veteran.  
38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57.  The Board 
concludes that the law as to the issue of whether the 
appellant can be considered a child for accrued benefit 
purposes, rather than the evidence, is dispositive in this 
case.  

As to the issue of unreimbursed expenses, the Board notes 
that in March 1998, the RO sent the appellant a letter 
indicating that accrued benefits could be paid as were 
necessary to reimburse the person who bore the expense of the 
last sickness and burial.  

The RO requested that the veteran submit additional receipts 
showing payment of the veteran's last expenses, such as 
medical and burial costs.  The RO noted that the receipt had 
to show the name of the deceased, the nature and cost of the 
service rendered (itemized), the name of the person who paid 
the bill and the signature of the person who received the 
payment.  The RO informed the appellant that if the bills 
were paid by another person and the claimant's funds were 
used, that person had to submit a corroborating statement to 
that effect.  The RO further wrote that the expenses should 
not include transportation costs of mourners, food and drink, 
nine night prayers, and mourning clothes for the bereaved 
relatives.  

In a March 1998 letter, the appellant requested that any 
accrued benefits that were warranted be forwarded to him.  

In an April 1998 letter, the RO again requested that the 
appellant forward the receipts requested in its March 1998 
letter.  

In a May 1998 letter, the appellant indicated that he was 
unable to submit any more receipts because he had not 
anticipated the need for such receipts.  The appellant also 
reported that his father died at home and not in the 
hospital.  He noted that his father's death should not hinder 
the release of his benefits.  

In a June 1998 rating determination, the RO indicated that it 
had previously requested that the appellant forward official 
receipts to support his claim for accrued benefits.  As these 
receipts had not been received, the RO noted that it had to 
deny the appellant's claim.  

In his July 1998 notice of disagreement, the appellant again 
indicated that he was the son of the veteran.  He noted that 
the veteran was living with him prior to his death.  He also 
stated that he never thought of keeping any receipts on his 
expenses because it was his obligation to serve his father.  
He reported that his father was sick and that he was his 
father's attendant.  He stated that the facts of their 
relationship as father and son, their living in the same 
household, and his late father's ill condition should have 
been enough consideration in the absence of receipts that 
would account for expenses for his father.  

In his September 1998 substantive appeal, the appellant again 
noted that he was living with his late father prior to his 
death and that he attended to all his needs.  He indicated 
that his failure to keep receipts was as a result of his not 
anticipating the need for these receipts.  

The appellant has been reimbursed an allowance covering the 
veteran's funeral and burial/plot and interment expenses.  
Despite numerous requests he has submitted no evidence 
demonstrating that he bore any other expense on the veteran's 
behalf that is contemplated by the pertinent law and 
regulations for reimbursement purposes in this case.  In 
other words, he has not demonstrated that his recently 
claimed charges for caring for his father in his home was an 
expense paid by him during his father's last sickness for 
which she should be reimbursed under the pertinent law.  
Since the veteran has not specifically reported any 
unreimbursed expenses, it is not possible to provide him with 
accrued benefits on that basis.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the BVA terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted").  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis, supra). 


ORDER

Entitlement to accrued benefits is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

